Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim(s) 1-4, 7, 11, 13-15, and 18-19 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Wan et al. (US20030148295A1).

Regarding claim 1, Wan et al. teaches a method comprising: 
receiving a mass spectrometry spectrum of a sample of biological material (see [0288], which teaches that the profiles/databases are produced using TOF mass spec) comprising at least one pathogen (see [0218] and [0334]);
matching the received mass spectrometry spectrum to at least one species of the at least one pathogen from a first reference database of predetermined mass spectrometry spectrums (see [0050]-[0051] and [0372]); and 
based on the matched at least one species, matching the received mass spectrometry spectrum to at least one treatment profile (referred to as an expression profile for treatment course or disease stage) from a second reference database of predetermined mass spectrometry spectrums (see [0010], [0413] and [0503]-[0504]).

Regarding claim 2, Wan et al. teaches all limitations of claim 1 above. Furthermore, Wan et al. teaches that the treatment profile from the second database comprises at least one of:
a treatment drug applied to the matched species of the at least one pathogen (see [0372]);
an exposure time of the treatment drug applied to the matched species of the at least one pathogen (see [0376]); or
a concentration of the treatment drug applied to the matched species of the at least one pathogen (see [0339]).

Regarding claim 3, Wan et al. teaches all limitations of claim 1 above. Furthermore, Wan et al. teaches the at least one treatment profile correlates to at least one strain type of the at least one species of the at least one pathogen (see [0245]). 

Regarding claim 4, Wan et al. teaches all limitations of claim 1 above. Furthermore, Wan et al. teaches that at least one pathogen is a microorganism comprising at least one of bacteria, fungi, or mycobacteria (see [0007] and [0082]). 

Regarding claim 7, Wan et al. teaches all limitations of claim 1 above. Furthermore, Wan et al. teaches wherein at least one of the predetermined mass spectrometry spectrums of the second database are correlated with: 
a reference antipathogen (see [0335]);
an exposure time of the reference anti-pathogen (see [0335]);
a concentration of the reference anti-pathogen (see [0339]); and
the matched at least one species (see [0335]).

Regarding claims 11 and 19, Wan et al. teaches all limitations of claim 1 above. Furthermore, Wan et al. teaches wherein the method comprises the use of at least one of machine learning or artificial intelligence (see [0187] which teaches automation of antibody assays are required if large numbers of proteins are to be assayed simultaneously).

Regarding claim 13, Wan et al. teaches performing at least one mass spectrometry test on a sample of at least one pathogen to produce at least one mass spectrometry spectrum (see [0007] and [0287] which describes pathogenic microorganisms using mass spectroscopy), wherein the at least one test on the sample is perform after a predetermined treatment of the sample (see [0372]); and incorporating the at least one mass spectrometry spectrum into a reference database (see [0367] which refers to creating a database with specific protein microarrays (tables)).

Regarding claim 14, Wan et al. teaches all the limitations of claim 13 above. Furthermore, Wan et al. teaches wherein the predetermined treatment comprises at least one of:
at least one drug applied to the sample (see [0335]);
a predetermined concentration of the at least one drug applied to the sample (see [0339] which gene and/or protein expression is analyzed based on varying drug concentrations); or
a duration of time that the predetermined concentration of the at least one drug is applied to the sample (see [0376] which teaches different times being observed after stimuli (drug) exposure).

Regarding claim 15, Wan et al. teaches all the limitations of claim 14 above. Furthermore, Wan et al. teaches the at least one pathogen comprises a microorganism (see [0007]); and the at least one drug comprises an antibiotic (see [0334] for the use of microarrays to identify promising antibiotics).

Regarding claim 18, Wan et al. teaches all the limitations of claim 13 above. Furthermore, Wan et al. teaches determining a species of the at least one pathogen (see [0007] for identifying a pathogenic microorganism); and associating the species of the at least one pathogen to each of the at least one mass spectrometry spectrum (see [0288] for the use of time-of-flight mass spectrometry (TOF-MS)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US20030148295A1) and further in view of Takats et al. (US11282688B2). 
Regarding claims 5 and 6, Wan et al. teaches all the limitations of claim 1 as shown above. 
Wan et al. is silent to wherein matching the received mass spectrometry spectrum to the at least one treatment profile from the second database comprises predicting susceptibility of at least one antipathogen to the at least one pathogen (claim 5) and predicting susceptibility of the at least one antipathogen to the at least one pathogen comprises predicting resistance of the at least one pathogen to the at least one antipathogen (claim 6).
In the analogous art of microbe analysis and mass spectroscopy, Takats et al. teaches a method of characterizing a microbe as being susceptible or resistant to an antimicrobial (anti pathogen), such as a bacterium as being susceptible or resistant to an antibiotic, which may optionally include a step of characterizing a microbe as being susceptible or resistant to an antimicrobial, such as a bacterium as being susceptible or resistant to an antibiotic; a method of identifying an infection as being caused by a microbe resistant to or susceptible to an antimicrobial, such as a bacterium susceptible or resistant to an antibiotic, which may optionally include a step of identifying an infection as being caused by a microbe resistant to or susceptible to an antimicrobial, such as a bacterium susceptible or resistant to an antibiotic (Column 20, Lines 23-29).
It would have been obvious for one of ordinary skill in the art to modify the method used by Wan et al. to include an additional spectrometric database that stores data related to the susceptibility and resistance a pathogen has to an antipathogen for the benefit of predicting accurate treatments for certain bacterial infections during patient diagnosis. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US20030148295A1) and further in view of Jones et al. (US11239066B2). 
Wan et al. teaches all the limitations of claim 7 as shown above.
Regarding claim 8, Wan et al. is silent to the second database comprises a plurality of tables; at least one of the pluralities of tables is associated with a strain type of the at least one pathogen and the reference antipathogen; and each entry of at least one of the plurality of tables comprises a reference mass spectrometry profile associated with the strain type of the at least one pathogen response to the concentration of the reference anti pathogen and the exposure time to the reference anti pathogen.
In the analogous art of cell population analysis and mass spectroscopy, Jones et al.  teaches that the skilled person may construct a spectrometric library by obtaining spectrometric data from one or more samples, which may optionally, in the case of microbes, include type culture strains and/or clinical and/or environmental microbial isolates; in the case of cells or tissues, the sample(s) may optionally include a cell line, cell culture, tissue sample and the like; in the case of compound, the sample(s) may optionally be purchased or synthesized (Column 78, Lines 36-44). It would have been desirable for the spectrometric library to consist of a plurality of tables with spectrometric data and information.  
It would have been obvious for one of ordinary skill in the art to modify the method used by Wan et al. in view of Jones to gain the advantages of a spectrometric library consisting of a plurality of tables for the benefit of storing and comparing spectrometric data and bacterial strain types between reference databases.  
The combination of Wan et al. and Jones et al. teach the limitations of claim 8 above.
	Regarding claims 9 and 10, Wan et al. is silent to the strain type of the at least one pathogen is determined by comparing the received mass spectrometry spectrum to each entry of at least one of the plurality of tables and determining which entry is most similar to the received mass spectrometry spectrum (claim 9) and the entry that is most similar to the received mass spectrometry spectrum identifies at least one of: the strain type of the at least one pathogen; or a recommended treatment profile selected from the at least one treatment profile (claim 10).
In the analogous art of cell population analysis and mass spectroscopy, Jones et al. teaches a skilled person may construct a spectrometric library by obtaining spectrometric data from one or more samples, microbes including culture strain types and/or microbial isolates (Column 78, Lines 36-44, 49-55). Jones et al. generated spectrometric libraries (additional databases) using tissues or cell lines (Column 78, Lines 56-58). Jones et al. teaches that any of their methods may include a step of determining whether treatment should be altered or ceased based on the treatment response (treatment profile) for a model cell population (Column 68, Lines 43-50). Jones et al. teaches their methods may include determining if a treatment should be altered based upon the treatment response. 
It would have been obvious for one of ordinary skill in the art to modify the methods used by Wan et al. with the method taught by Jones et al. to compare mass spectroscopy spectrums based on bacterial strains and pathogen types. These comparable spectrums can be stored in different reference databases. Jones et al. teaches their methods may include determining if a treatment should be altered based upon the treatment response. The response to treatment helps inform the practitioner if the treatment is working. 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US20030148295A1) and further in view of Wood et al. (US20190187048A1). 
Regarding claim 12, Wan et al. teaches all the limitations of claim 1 as shown above.
Regarding claim 20, Wan et al. teaches all the limitations of claim 13 as shown above.
Wan et al. is silent to using a cloud computing environment.
In the analogous art of pathogen spectroscopy, Wood et al. teaches the method is performed in a cloud computing environment. Wood et al. teaches a system for detecting a disease agent in a sample derived from a patient biofluid. A computer readable storage medium may be provided for storing an application for executing a method for detecting a pathogen associated with sepsis in a blood sample consisting of IR and Raman spectrums. The spectrum can be compared to spectrums from a pathogen database ([0035]). The computer readable storage medium can be stored in a cloud or other computing equivalent ([0036]). A cloud computing environment is advantageous for storing pathogenic spectrums in a fast and reliable cloud server so that the data is accessible, transferable and secure.
It would have been obvious for one of ordinary skill in the art to modify the method used by Wan et al. in view of Wood et al. to include a cloud computing environment for the benefit of storing pathogenic spectrums in a fast and reliable cloud server so that the data is accessible, transferable and secure.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US20030148295A1) and further in view of Pringle et al. (US11289320B2). 
Regarding claim 16, Wan et al. teaches all the limitations of claim 13 as shown above.
Wan et al. teaches the at least one mass spectrometry spectrum comprises a first set of mass spectrometry spectrums (see [0287]); the predetermined treatment associated with the first set of mass spectrometry spectrums comprises application of a first drug treatment (see [0333]).
Wan et al. is silent to teaching a second set of mass spectrometry spectrum; the predetermined treatment associated with the second set of mass spectrometry spectrums comprises application of a second drug treatment; and the first drug treatment is different from the second drug treatment. 
In the analogous art of mass spectroscopy and microbial analysis, Pringle et al. teaches that a match or sufficient correspondence to a reference or comparator spectrometric data (second database) respectively may be used to confirm that the first target entity and the reference or comparator entity respectively have the same identity, whereas the lack of a match or sufficient correspondence to a reference or comparator spectrometric data respectively may be used to confirm that the first target entity and the reference or comparator entity respectively do not have the same identity (Column 67, Lines 17-25). Furthermore, Pringle et al. teaches the method may include a step of determining that a particular predetermined treatment should be replaced by secondary predetermined treatment, for example that one drug should be replaced with another drug. In particular, if the method involves a determination that one or more biomarkers for a disease are increased, have increased over time, or have not decreased (or not decreased sufficiently) in response to a treatment, then the method may include a step of determining that the treatment should be replaced by another treatment; and if the method involves a determination that one or more biomarkers for a disease are not increased, have decreased over time, or have decreased in response to a treatment, then the method may include a step of determining that the treatment should not be replaced by another treatment; or, vice versa (Column 58, Lines 35-48).  
It would have been obvious for one of ordinary skill in the art to modify the method used by Wan et al. with the second reference database used by Pringle et al. to compare mass spectrometric data from the first database to a second one for the benefit of collecting accurate predetermined drug treatment profiles of pathogens.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wan et al. (US20030148295A1) and Pringle et al. (US11289320B2) and further in view of Takats et al. (US11289320B2). 
Regarding claim 17, the combination of Wan et al. and Pringle et al. teaches all the limitations of claim 16 as shown above.
The combination of Wan et al. and Pringle et al. are silent to the first set of mass spectrometry spectrums is organized in a first table; the second set of mass spectrometry spectrums is organized in a second table; and both the first table and the second table are incorporated into the reference database.
In the analogous art of microbe analysis and mass spectroscopy, Takats et al. teaches the database comprises a plurality of tables; at least one of the pluralities of tables is associated with a strain type of the at least one pathogen and the reference antipathogen; and each entry of at least one of the plurality of tables comprises a reference mass spectrometry profile associated with the strain type of the at least one pathogen response to the concentration of the reference anti-pathogen and the exposure time to the reference anti-pathogen. Takats et al. teaches a constructing a spectrometric library by obtaining spectrometric data from one or more samples, which may optionally include type culture strains and/or clinical and/or environmental microbial isolates; in the case of compound, the sample(s) may optionally be purchased or synthesized (Column 38, Lines 19-24). 
It would have been obvious for one of ordinary skill in the art to further modify the combination of Wan et al. and Pringle et al. in view of Takats et al. to construct a second spectrometric library to consist of a plurality of tables with spectrometric data and information collected through the methods, taught by Takats et al. in claim 7 above, for the benefit of storing and comparing spectrometric data and bacterial strain types between reference databases.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 1797 /A.H.F./
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797